692 F.2d 595
Rory MAYO, Petitioner-Appellee,v.ATTORNEY GENERAL, STATE OF HAWAII, and Kase Higa, Judge ofthe Second Circuit, State of Hawaii, Respondents-Appellants.
No. 81-4678.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 13, 1982.Decided Nov. 9, 1982.

James H. Dannenberg, Honolulu, Hawaii, for respondents-appellants.
Earle A. Partington, Schweigert & Associates, Honolulu, Hawaii, for petitioner-appellee.
Appeal from the United States District Court for the District of Hawaii.
Before SCHROEDER, FLETCHER and NORRIS, Circuit Judges.

ORDER

1
The judgment is affirmed for the reasons stated in the district court's opinion.   Mayo v. Attorney General, State of Hawaii, 528 F.Supp. 833 (D.Haw.1981).